      Case 1:20-cv-00074-MW-GRJ Document 12 Filed 06/17/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

BASAVARA J. HOOLI,

      Plaintiff,

v.                                             Case No. 1:20cv74-MW/GRJ

JORGE PEREZ and
DR. D. PAGIDIPATI,

     Defendant.
___________________________/

                          ORDER REJECTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. The Magistrate Judge recommends the amended complaint

be dismissed for lack of subject matter jurisdiction because there is no federal

question alleged and Plaintiff alleges that all parties are resident of Florida and thus

there is no diversity of citizenship. ECF No. 10. Plaintiff filed what he styles as

an “Addendum Complaint.” ECF No. 11. This Court construes the “addendum”

as a motion to amend. Therein, plaintiff seeks to amend his complaint to reallege

citizenship. He also appears to want to add another party which could also destroy

diversity. While the motion may prove futile, this Court rejects the report and

recommendation and remands the matter to the Magistrate Judge to consider


                                           1
      Case 1:20-cv-00074-MW-GRJ Document 12 Filed 06/17/20 Page 2 of 2




Plaintiff’s motion to amend in the first stance. The Clerk shall terminate ECF No.

10.

      SO ORDERED on June 17, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge




                                         2
